DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief Pages 3-7, filed February 18th, 2022, with respect to the arguments that the parking lock is intended to be interpreted similar to a “parking pawl” and as outlined in the specification and that Oliveira does not disclose of this parking lock, have been fully considered and are persuasive.  The 102 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kunz et al. (US 20180022335).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. (US 8938346; hereinafter Oliveira; already of record) in view of Kunz et al. (US 20180022335; hereinafter Kunz). 
In regards to claim 1, Oliveira teaches of a method for holding a vehicle in a stationary state (Abstract), the method comprising: 
engaging [a parking brake] (Column 1 lines 20-30; Column 3 lines 49-60; Column 3 lines 21-29; Column 2 lines 30-38, Fig 2 Part 22); 
automatically monitoring, at least temporarily, movement of the vehicle using a sensing device after engaging the [parking brake] (Column 3 lines 49-60; Column 3 lines 21-29, Fig 2 Part 23, Column 2 lines 29-46); and 

	However, Oliveira does not specifically disclose of one of (i) a parking lock if the vehicle has an automatic transmission and (ii) a gear if the vehicle has a manual transmission.  
	Kunz, in the same field of endeavor, teaches of one of (i) a parking lock if the vehicle has an automatic transmission and (ii) a gear if the vehicle has a manual transmission (Para 0012, 0008, 0038; where the parking brake of Oliveira can be replaced by the parking pawl).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for holding a vehicle in a stationary state, as taught by Oliveira, to include one of (i) a parking lock if the vehicle has an automatic transmission and (ii) a gear if the vehicle has a manual transmission, as taught by Kunz, in order to allow the vehicle to be stopped if a failure of the parking brake is present (Kunz Para 0012 and 0016).
In regards to claim 3, Oliveira in view of Kunz teaches of the method according to claim 1, wherein the monitoring is only performed after an ignition system of the vehicle is switched off (Oliveira Column 2 lines 59-64).
In regards to claim 11 and 12, the claims recite analogous limitations to claim 1 except that a control device comprises a memory and a processor (Oliveira Column 3 lines 30-49, Fig 1 Part 1; where a control unit comprises of a processor and memory).  
Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Kunz as applied to claim 1 above, and further in view of Nakayama (US 2008/0086253; already of record).
In regards to claim 2, Oliveira in view of Kunz teaches of the method according to claim 1.  

wherein the monitoring is performed only if the inclination variable exceeds a limiting value.
Nakayama, in the same field of endeavor, teaches of determining an inclination variable that represents an inclination of the vehicle (Para 0052, 0078, and 0008)
wherein the monitoring is performed only if the inclination variable exceeds a limiting value (Fig 3 Part S04, Para 0078; where the monitoring of the speed doesn’t occur until the hill hold activation threshold value is met).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, as taught by Oliveira in view of Kunz, to include an inclination variable where the monitoring occurs if the inclination variable exceeds a limiting value, as taught by Nakayama, in order to determine the vehicle speed and acceleration according to the road surface inclination to allow the target braking force to be applied immediately (Nakayama Para 0017-0019).
In regards to claim 10, Oliveira in view of Kunz further in view of Nakayama teaches of the method according to claim 2, wherein the monitoring is performed even if one of (i) no value for the inclination variable can be sensed and (ii) a sensing quality of the inclination variable undershoots a limiting value (Nakayama Para 0214, 0018, and 0016).
The motivation of combining Oliveira, Kunz, and Nakayama is the same as that recited for claim 2.  
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Kunz as applied to claim 1 above, and further in view of Maron et al. (US 2017/0305403; hereinafter Maron; already of record).
In regards to claim 4, Oliveira in view of Kunz teaches of the method according to claim 1.

Maron, in the same field of endeavor, teaches of the monitoring is performed only until a time limit is reached (Para 0011-0013, 0009; where the predetermined consideration time period is the predetermined condition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, as taught by Oliveira in view of Kunz, to include only monitoring until a time limit is reached, as taught by Maron, in order to ensure directly that the application force of the parking brake is sufficiently high for the actual stationary state of the vehicle but not undesirably excessively high (Maron Para 0009).
In regards to claim 8, Oliveira in view of Kunz further in view of Maron teaches of the method according to claim 4, the monitoring further comprising: 
monitoring rolling movement of the vehicle until the time limit is reached (Maron Para 0009, 0011-0013; where it would be expected that a limited amount of time is provided to monitor a rolling movement, whether this is a fixed time, a time where the vehicle is turned off, a time when the vehicle has stopped then begun moving through the actuation of an acceleration pedal, or by other means); and 
extending the time limit in response to the rolling movement exceeding a limiting value (Maron Para 0009, 0011-0013; where it would be expected that after a brief period of movement and subsequent stopping of the vehicle, such as through additional activations of the parking lock or the gear that a continuous period of monitoring would be extended, either through restarting the time limit after re-stopping or other means).
The motivation of combining Oliveira, Kunz, and Maron is the same as that recited for claim 4.  
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Kunz as applied to claim 1 above, and further in view of Kinder et al. (US 2018/0215355; hereinafter Kinder; already of record)
In regards to claim 5, Oliveira in view of Kunz teaches of the method according to claim 1, wherein the [system] includes an electric parking brake (Column 3 lines 21-38, Fig 1).  
However, Oliveira in view of Kunz does not teaches that the brake device includes an electric parking brake, the activating further comprising: applying an electrically generated braking force to at least one vehicle wheel of the vehicle.
Kinder, in the same field of endeavor, teaches of the brake device includes an electric parking brake, the activating further comprising: applying an electrically generated braking force to at least one vehicle wheel of the vehicle (Para 0010, 0073, Fig 6 Parts 250, 255, and 270).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric parking brake, as taught by Oliveira in view of Kunz, to include being applied to at least one vehicle wheel when the brake device is activated, as taught by Kinder, in order to allow a rolling away of a vehicle to be avoided (Kinder Para 0010).
In regards to claim 6, Oliveira in view of Kunz further in view of Kinder teaches of the method according to claim 5, wherein the brake device includes a hydraulic service brake (Oliveira Column 3 lines 49-60, claim 1, Column 2 lines 18-28, Column 2 lines 47-48), the activating further comprising: 
applying a hydraulic braking force to at least one vehicle wheel of the vehicle (Oliveira Column 3 lines 49-60, claim 1, Column 2 lines 18-28, Column 2 lines 47-48).
In regards to claim 7, Oliveira in view of Kunz further in view of Kinder teaches of the method according to claim 6, further comprising: 
.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 9, the closest prior art of record is Oliveira in view of Kunz further in view of Nakayama further in view of Maron.  Oliveira in view of Kunz further in view of Nakayama further in view of Maron teaches of the method according to claim 2, the monitoring further comprising: sensing [movement] until a time limit is reached; and extending the time limit in response to the [movement] exceeding a limiting value, wherein the monitoring movement of the vehicle is performed only until the time limit is reached.
However, Oliveira in view of Kunz further in view of Nakayama further in view of Maron do not teach of sensing fluctuations in the inclination variable until a time limit is reached; and extending the time limit in response to the fluctuations exceeding a limiting value.  Maron only teaches of determining if the vehicle is rolling, which is different from sensing variations in the inclination.  No references were found that teach of sensing fluctuations in the inclination variable until a time limit is reached; and extending the time limit in response to the fluctuations exceeding a limiting value.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663